Case 1:19-cv-04452-RPK-RLM Document 49 Filed 06/16/20 Page 1 of 4 PageID #: 477



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 JOSEPH FELDMAN, et al.,

                                    Plaintiffs,                     MEMORANDUM
                                                                    AND ORDER

                  -against-                                         19-CV-4452 (RPK)

 COMP TRADING LLC, et al.,

                                     Defendants.
 ---------------------------------------------------------------x

 ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

         Currently pending before this Court are the respective sides' cross-motions to compel,

 peppered with hyperbolic recriminations against one another. See Letter Motion to Compel

 (June 1, 2020), Electronic Case Filing Docket Entry ("DE") #45; Letter Motion to Compel and

 Opposition to Defendants' Letter Motion (June 1, 2020), DE #46; Response in Opposition

 (June 2, 2020) ("Def. Resp."), DE #47. Having considered the parties' arguments, the Court

 rules as follows:

 I. Defendants' Motion to Compel Interrogatory Responses (DE #45)

         The Court concludes that plaintiffs must supplement their responses to the disputed

 Interrogatories, i.e., Interrogatories #5, #7, #8, #9, #11, #12, and #15. As an initial matter,

 the Court overrules plaintiffs' recurring boilerplate objection that defendants' Interrogatories

 are "premature." That plaintiffs may currently possess insufficient information with which to

 provide a full and complete response does not thereby render the Interrogatory at issue

 premature; plaintiffs should acknowledge any such limited information, as well as their

 obligation to timely supplement said response if and when plaintiffs learn that their response is
Case 1:19-cv-04452-RPK-RLM Document 49 Filed 06/16/20 Page 2 of 4 PageID #: 478



 incomplete or incorrect. See Fed. R. Civ. P. 26(e)(1)(A).

        The Court also rejects plaintiffs' relevance objections (lodged in response to

 Interrogatories #5 and #8); the information sought, whether or not ultimately admissible, is

 discoverable.

        Based on its review of the disputed Interrogatories and responses, the Court concludes

 that all of plaintiffs' challenged responses are deficient. For example, Interrogatories #11 and

 #12 ask plaintiffs to "[d]escribe in detail" interruptions in service and/or other damage suffered

 by plaintiffs; their responses vaguely complain that they were "force[ed] to divert [unspecified]

 resources away from normal business operations . . . ." (DE #45-1 at 13, 14). Absent details

 concerning the nature and scope of the diverted resources, plaintiffs cannot be said to have

 identified any damage to their normal business operations. See Fed. R. Civ. P. 37(a)(4) (“an

 evasive or incomplete disclosure, answer, or response must be treated as a failure to disclose,

 answer, or respond”). Plaintiffs are cautioned that if they fail to adequately respond to the

 disputed interrogatories, they will be precluded from offering evidence relating to the

 allegations addressed in such interrogatory. See Ng v. HSBC Mortg. Corp., No. 07-CV-5434

 (RRM)(VVP), 2010 WL 889256, at *4 (E.D.N.Y. Mar. 10, 2010); Fed. R. Civ. P.

 37(b)(2)(A); id. 37(d); see also McCullough v. World Wrestling Entm't, Inc., Case No.

 3:15cv1074(VLB), 2018 WL 2932354, at *5-6 (D. Conn. Feb. 22, 2018), adopted, 2018 WL

 4697285 (D. Conn. July 22, 2018).

        Plaintiffs are directed to supplement their responses to the disputed Interrogatories by

 June 22, 2020.


                                                 2
Case 1:19-cv-04452-RPK-RLM Document 49 Filed 06/16/20 Page 3 of 4 PageID #: 479



 II. Plaintiffs' Motion to Compel Defendants' Document Production (DE #46)

           The Court declines the parties' invitation to get into the weeds of their contretemps over

 who said what and when regarding the production of defendants' documents. The fact remains

 that, despite the Court's Order dated March 31, 2020 (DE #31), directing defendants to

 complete their production of documents by April 27, 2020, they neither did so nor timely

 moved to extend that deadline. The Court's patience with their dereliction (see 5/1/20 Order)

 has been exhausted: Although defendants have, for at least several weeks, been in possession

 of the documents yielded by the search conducted by their IT vendor, defendants persist in

 refusing to disclose the date by which their long overdue document production to plaintiffs will

 be completed. The Court will therefore set a firm deadline: Defendants must, on pain of

 sanctions, including but not limited to monetary sanctions, complete their production of

 responsive documents by June 22, 2020. Defendants' production must include responsive

 documents generated by a search of defendants' personal accounts; that defendants claim that

 "they did not use their personal accounts for business affairs" (Def. Resp. at 2) does not negate

 the potential presence of documents responsive to demands such as those for "All Documents

 and Communications between and among any of the Defendants and any other Person

 concerning Plaintiffs and/or the allegations in the Complaint" (Document Request #12, DE

 #27-1).

           Plaintiffs’ motion for fees is denied without prejudice.




                                                    3
Case 1:19-cv-04452-RPK-RLM Document 49 Filed 06/16/20 Page 4 of 4 PageID #: 480



                                            CONCLUSION

          For the foregoing reasons, defendants' motion to compel (DE #45) is granted and

 plaintiffs' cross-motion to compel (DE #46) is granted in part and denied in part without

 prejudice.


              SO ORDERED.

 Dated:       Brooklyn, New York
              June 16, 2020

                                      /s/       Roanne L. Mann
                                      ROANNE L. MANN
                                      UNITED STATES MAGISTRATE JUDGE




                                                4
